t cc no united_states tax_court payless cashways inc and its subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date p equipped and furnished of floors of a building it leased for its corporate headquarters the owner of the building was a limited_partnership tps in which p had a 3-percent interest tps signed a contract for the construction of the building on date p took possession of the leased space in date p claimed an investment_tax_credit for its taxable_year ending date for the cost of the equipment and furnishings acquired and placed_in_service at p’s corporate headquarters r disallowed the claimed credits the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 generally repealed the investment_credit for property acquired or placed_in_service after date however p’s claim for investment tax -- - credit relies on transition_rules contained in tra secs a world headquarters rule and b c equipped building rule 100_stat_2156 held in order for a taxpayer to have a world headquarters within the meaning of tra sec a a taxpayer must have substantial international operations which are directed from the headquarters the existence of employees stationed outside the united_states exports or foreign_source_income liability for foreign taxes a foreign permanent_establishment and having foreign subsidiaries or foreign joint_venture operations are all indicia of international operations p did not have any of these indicia in the year in guestion p’s importation of some merchandise for domestic sale and borrowing from banks and other lenders who participated in the international capital markets were not sufficient evidence of substantial international operations to characterize p’s headquarters as a world headquarters under tra sec a held further tra sec b c equipped building rule requires the taxpayer claiming the investment_tax_credit to have a specific written plan and to have incurred or be committed to more than one- half of the total cost of the equipped building by date p failed to establish that it had a specific written plan or that it had incurred or committed more than one-half of the total cost of the equipped building before date as required by tra sec b c frederick brook voght rhonda nesmith crichlow david f levy michael ef baillif and rajiv madan for petitioners michael l boman for respondent ruwe judge respondent determined a deficiency in petitioners’ federal_income_tax for their taxable_year ending date in the amount of dollar_figure the deficiency - - results from a disallowance of claimed investment tax_credits attributable to leasehold improvements furnishings and equipment acquired for and placed_in_service at petitioners’ corporate headquarters during petitioners’ taxable_year petitioners now claim they are entitled to an investment_credit in an amount greater than claimed on their return the sole issue for decision is whether petitioners hereinafter referred to as payless are entitled to an investment_tax_credit pursuant to one of the transition_rules contained in the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 an unrelated issue involving a claimed net_operating_loss_carryback will require a rule computation findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference payless’ principal_place_of_business was located in kansas city missouri when the petition was filed payless has had its corporate headquarters 'the transition_rules relied on are secs a world headquarters rule and b c equipped building rule_of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 respectively 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - at two pershing square main street kansas city missouri two pershing square since date payless is a full-line building materials supplier serving the home improvement maintenance and repair market payless’ customers include both do-it-yourself customers and professional contractors such as remodelers residential builders and other similar businesses that purchase large gquantities of building materials in the year in issue payless operated stores in states and had big_number employees payless’ sales for were dollar_figure during payless purchased merchandise from approximately big_number different suppliers payless purchased some of its merchandise including home improvement products equipment supplies and materials from foreign manufacturers and vendors beginning in payless purchased merchandise from foreign sources through its import department with the assistance of various purchasing agents none of the purchasing agents utilized by payless were employees of payless beginning in payless purchased merchandise from foreign sources through multi-growth ltd a limited_liability_company organized under the laws of hong kong in payless’ cost of merchandise sold was dollar_figure in payless purchased merchandise from foreign manufacturers the record does not disclose any ownership_interest held by payless in multi-growth ltd and petitioner did not assert any such interest on brief - - and vendors for sale in its stores totaling dollar_figure this entire amount was purchased from manufacturers and vendors in taiwan prior to payless owned no stores or other facilities outside the united_states before payless had no employees located outside the united_states except when engaged in short-term travel in the 1980's payless acquired two companies knox lumber and somerville lumber payless ran those companies as separate wholly owned entities with their own boards of directors presidents and operating systems both companies had their own subsidiary headquarters knox’s headquarters was in minnesota and somerville’s headquarters was in massachusetts payless also maintained regional headquarters located in indianapolis dallas denver phoenix houston and sacramento each regional headquarters is managed by a regional vice president each of the subsidiary and regional headguarters reports to payless’ corporate headguarters at two pershing square which houses payless’ top corporate managers and staff physical construction of the building that houses payless’ corporate headguarters two pershing square began on or about date at all relevant times legal_title to two pershing square was held by two pershing square ltd tps tps was a limited_partnership organized on date under the laws of the state of missouri pursuant to an agreement -- - between trizec properties inc trizec and pci building corp pci a wholly owned subsidiary of payless trizec owned an 3-percent interest in tps and pci owned the remaining percent interest trizec and pci made initial capital contributions of dollar_figure and dollar_figure respectively tps developed two pershing square and operated two pershing square until date at which time the partnership was dissolved and trizec took over ownership and operational responsibilities on date tps contracted with dicarlo construction for the construction of two pershing square construction_contract after date dicarlo construction relied on the plans incorporated by reference in the construction_contract to construct two pershing square payless took possession of its headquarters office space at two pershing square in date payless equipped furnished and leased parts of of floors in the building under the terms of the lease payless was initially obligated to rent approximately percent of the office space at two pershing square and was entitled to exercise options in the future to lease the additional office space above the first floor in that building the record does not definitively disclose whether pci was a limited or general_partner in the tps partnership trizec however executed payless’ lease agreement as the general_partner of tps - in payless agreed to an incorporated joint_venture with grupo industrial alfa s a de c v alfa a mexican company alfa and payless agreed to establish and operate stores selling home improvement products in mexico on date payless and alfa executed a shareholders agreement that initiated the mexican business venture in the shareholders agreement payless and alfa agreed to capitalize payless de mexico s a de c v payless de mexico to distribute and sell building materials and home improvement products in mexico payless held a 49-percent interest in payless de mexico payless de mexico planned to build a chain of stores in mexico ina supply agreement dated date payless agreed to supply payless de mexico with merchandise and products from its distribution centers on date payless de mexico opened its first store in monterey mexico in payless sold its interest in payless de mexico to versax s a de c v a subsidiary of alfa opinion before taxpayers who acquired certain machinery and equipment for use in a trade_or_business were allowed an investment_tax_credit itc against income_tax_liability in an amount equal to a percentage of the cost of the qualified_property sec_38 sec_46 sec_48 tra sec_211 100_stat_2166 generally repealed the investment_tax_credit for property placed - - in service after date the repeal was subject_to a limited number of transitional itc rules tra section a 100_stat_2146 contains a number of specific transition_rules there are also three general transition_rules contained in tra section b 100_stat_2143 tra sec_211 generally repealed the regular investment_tax_credit by adding sec_49 to the code see tra sec_211 sec_49 provides an exception for transition property which is defined as property placed_in_service after date to which the amendments made by tra section 100_stat_2121 do not apply sec_49 world headquarters rule one of the transitional rules in tra section a deals with property used ina leased building that serves as world headquarters of the lessee and its affiliates tra section a provides certain leasehold improvements ---the amendments made by section shall not apply to any reasonable leasehold improvements equipment and furnishings placed_in_service by a lessee or its affiliates if-- a the lessee or an affiliate is the original lessee of each building in which such property is to be used the rules found in tra sec b are known as the binding contract rule the self-constructed property rule and the equipped building rule see tra sec b a b and c only the equipped building rule tra sec b c is relevant to this case b such lessee is obligated to lease the building under an agreement to lease entered into before date and such property 1s provided for such building and c such buildings are to serve as world headquarters of the lessee and its affiliates for purposes of this paragraph a corporation is an affiliate of another corporation if both corporations are members of a controlled_group_of_corporations within the meaning of sec_1563 of the internal_revenue_code of without regard to sec_1563 b of such code such lessee shall include a securities firm that meets the requirements of subparagraph a except the lessee is obligated to lease the building under a lease entered into on date this exception is commonly referred to as the world headquarters rule the requirements of the world headquarters rule are cumulative payless must prove that it meets all the requirements of subparagraphs a b and c in order to gualify for an investment_tax_credit under this transitional rule see rule a 290_us_111 respondent argues that payless fails to meet the requirements of the world headquarters rule because payless did not lease the entire building at two pershing square and payless’ headquarters at two pershing square was not a world headquarters tra section a contains no explicit requirement that -- - the entire building be leased by the taxpayer to qualify for itc respondent acknowledges that his argument that the provision implicitly contains such a requirement has been rejected by both the district_court for the western district of washington and the court_of_appeals for the ninth circuit in airborne freight corp v united_states aftr 2d ustc par big_number w d wash affd in part and revd in part 153_f3d_967 9th cir on this point the court_of_appeals stated there is also no requirement in tra section a that the whole building be leased f 3d pincite as the court_of_appeals indicated the difficulty with the government’s argument is that the word entire was not written into the language of tra section a id for the same reason we also decline to accept this implied restriction as part of the statute in order to restrict its application we must next decide whether two pershing square was payless’ world headquarters there is no dispute that two pershing square was payless’ corporate headquarters what is in dispute is whether payless’ international activities were sufficient to gualify its corporate headquarters as a world headquarters the term world headquarters is not defined in the relevant tra provisions nor is it defined in the code when a word is undefined in a statute it is a fundamental canon of statutory construction that it will be interpreted as taking its ordinary contemporary common meaning see 506_us_168 444_us_37 in 916_fsupp_902 w d wis affd 100_f3d_482 7th cir the district_court rejected an argument that a limited percentage of sales made to foreign customers qualified the taxpayer’s headquarters as a world headquarters we believe that an essential requirement of a world headquarters is that a company have substantial international operations or intend to have such operations in the immediate future having employees outside the united_states is one indicium of international operations other indicia of international operations might include exports or foreign_source_income payment of foreign taxes or the existence of a foreign permanent_establishment such as a subsidiary or joint_venture operation ina foreign_country payless had no exports or foreign_source_income before payless owned no stores or other facilities outside the united_states and had no employees located outside the united_states except when engaged in short-- term travel despite having no foreign facilities or employees stationed outside the united_states and no sales outside the united_states payless argues that it has sufficient international activities to justify classifying its headquarters as a world -- headquarters payless principally relies on three international activities the purchase of merchandise from foreign manufacturers and vendors for domestic sale the use of foreign capital markets and participation in an incorporated joint_venture in mexico in in the year in issue payless made foreign merchandise purchases of dollar_figure from manufacturers and vendors located in taiwan during that year payless had a total cost of merchandise sold of dollar_figure payless’ cost_of_goods_sold from foreign vendors and manufacturers was less than percent of the total cost_of_goods_sold in in goods purchased from foreign manufacturers and vendors accounted for less than percent of payless’ total cost_of_goods_sold during payless’ and tax years this percentage wa sec_2_1 percent of the total cost_of_goods_sold we do not think that the mere purchasing of foreign-made goods directly from a foreign ‘payless stipulated the number of foreign manufacturers and vendors from whom it purchased merchandise the countries in which these manufacturers and vendors were located and the total_amounts of foreign merchandise purchases per year nevertheless at trial some of payless’ witnesses testified that other foreign source merchandise was purchased such as lumber from canada no documentation of those purchases is in evidence and the testimony 1s vague as to years and amounts however it appears that these items were purchased from sellers who were doing business in the united_states and had offices and distribution facilities within the united_states such purchases within the united_states would not transform an otherwise domestic retail operation into a worldwide business whose headquarters would be its world headquarters within the meaning of tra sec a manufacturer or vendor or through foreign independent purchasing agents in these relative quantities is a strong indicator of substantial international operations ’ nor do we find the fact that lending institutions with international operations participated in payless’ corporate borrowing program supports a finding that payless had international operations finally while the words of the transition rule such buildings are to serve as world headquarters are prospective we find nothing in the provision itself or the legislative_history that would indicate that those words should be read so that they include a building becoming a world headquarters at some indeterminate time in the future assuming without deciding that the mexican joint_venture would have justified a classification of two pershing square as payless’ world headquarters in we find the joint_venture in to be too remote in time to be relevant to the tax_year in question we are of the opinion that the words are to serve while prospective more naturally describe the intended function of the building when first occupied by the original lessee or sometime shortly thereafter ‘the fact that certain payless employees sometimes traveled outside the united_states to facilitate these purchases when viewed alone or with the other facts petitioner relies on is not sufficient to transform two pershing square into a world headquarters ‘tt is not necessary for us to determine in this case whether a taxpayer must have international affiliates to have a continued on the record before us there is insufficient evidence of the type of substantial international operations required to justify classifying payless’ corporate headquarters at two pershing square a world headquarters as that term is used in tra section a equipped building rule in the alternative payless argues that its expenditures qualify for itc under the equipped building rule tra section b c provides in general --the amendments made by section shall not apply to-- c an eguipped building or plant facility if construction has commenced as of date pursuant to a written specific plan and more than one-half of the cost of such eguipped building or facility has been incurred or committed by such date in order to qualify for transitional relief payless must show that construction commenced by date construction was pursuant to a written specific plan and more than one-half of the cost of the building including its machinery and equipment was incurred or committed continued world headquarters tra sec_211 amended subpt e of pt iv of subch a of ch by adding a new sec_49 sec_49 b substituted date for date in sec b c on or before date on brief respondent concedes that the first requirement has been met in that construction commenced on or before date however respondent argues that payless has failed to prove that it meets the remaining reguirements payless bears the burden of proving that it qualifies for relief under the transitional provision see rule a welch v helvering u s pincite we agree that payless has failed to establish that more than one-half of the cost of the building including its machinery and equipment was incurred or committed before date on brief payless states although actual costs for equipment and furnishings of the other pershing square space the 59-percent of the building not leased by payless is not available payless’ costs were dollar_figure for percent of the building emphasis added 4h conf rept vol ii at ii-56 1986_3_cb_1 states where the costs incurred or committed before date date for the investment_tax_credit do not egqual more than half the cost of the equipped building each item of machinery and equipment is treated separately for purposes of determining whether the item qualifies for transitional relief payless’ failure to establish the total cost of the building including its machinery and equipment is fatal to the argument that more than one-half of the cost of the equipped building was committed or incurred before date without knowing the total cost it is logically impossible to establish that more than one-half of that amount has been exceeded -- - payless would not gualify for transitional relief under tra section b c even if it could establish the total cost of the building because payless did not have a written specific plan and did not incur or commit to more than one-half of the cost of the equipped building tra section b c does not explicitly state whose written specific plan will satisfy the requirement of the section however the conference_report supports the proposition that the written specific plan referred to in the section must be the plan of the taxpayer claiming the credit the conference_report states under the equipped building rule the conference agreement repeal of the itc will not apply to equipment and machinery to be used in the completed building and also incidental machinery equipment and structures adjacent to the building referred to here as appurtenances which are necessary to the planned use of the building where the following conditions are met the construction or reconstruction or erection or acquisition of the building machinery and equipment was pursuant to a specific written plan of a taxpayer in existence on date date for the investment_tax_credit and more than percent of the adjusted_basis of the building and the equipment and machinery to be used in it as contemplated by the written plan was attributable to property the cost of which was incurred or committed by date date for the investment_tax_credit and construction commenced on or before date date for the investment_tax_credit the written plan for an equipped building may be modified to a minor extent after date date for the investment_tax_credit and the property involved may still come under this rule however there cannot be substantial modification in the plan if the equipped building rule is to apply the plan referred to must be a definite and specific plan of the taxpayer that is available in written form as evidence of the taxpayer’s intentions the equipped building rule can be illustrated by an example where the taxpayer has a plan providing for the construction of a dollar_figure building h conf rept supra at ii-56-57 c b vol pincite emphasis added based on the legislative_history provided in the conference_report we think it a fair inference that congress intended that the taxpayer claiming the credit would be the party required to have the relevant plan as evidence of its intention and that the taxpayer be the party that incurred or committed more than percent of the adjusted_basis of the building and the equipment to be used in it ’ we therefore hold that the taxpayer claiming the credit under the exception contained in tra section b c must be the party who has the specific payless contends that tra sec b c was designed to protect those taxpayers who although having committed to incur or having incurred substantial costs toward furnishing and equipping a building in a large scale project by the end of did not have all the items to be included in the completed facility reduced to a timely binding contract in payless’ view a group of taxpayers could be amalgamated so that as an aggregate they would achieve the required commitment payless suggests no measure for what constitutes a substantial commitment additionally petitioners’ proposed interpretation of the section by logical extension would allow the section to be read so that a taxpayer who had committed a very minor part of the total construction and equipping costs could claim an investment_tax_credit if other taxpayers had committed more than half the costs of the equipped building by the cutoff date -- - written plan and the party that incurred or committed more than percent of the adjusted_basis of the equipped building the specific written plan relied on by payless is the construction_contract between tps and dicarlo construction under that contract tps not payless incurred or committed the construction costs for two pershing square the tra transitional provisions make no accommodation for attributing costs incurred by a limited_partnership to the partners for the purpose of determining whether they have incurred or committed costs even if such attribution were proper we would be unwilling to attribute to payless more than dollar_figure percent of the costs of construction which was the extent of payless’ interest in the tps partnership if dollar_figure percent of the construction costs of dollar_figure claimed by payless as part of its precommitted costs were attributed to payless and assuming we accepted payless’ total cost of the equipped building of dollar_figure and payless’ other committed costs payless’ commitment would amount to substantially less than percent of the total estimated cost of the equipped building on or before december dollar_figure ‘ ownership_interest times cost of two pershing square plus tenant allowance plus equipment and furnishings equals payless’ pre-1986 committed costs x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total estimated costs of dollar_figure x percent of total continued - - payless failed to prove that it had a specific written plan or that it incurred or committed more than one-half of the cost of the equipped building for the reasons stated above we find that payless does not satisfy the requirements of either tra section b c or tra section a and is not entitled to the investment_credit claimed on its return decision will be entered under rule continued estimated costs
